Weiss, J. P.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 4, 1990, which, upon reconsideration, adhered to its prior decision *883ruling that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Following claimant’s discharge from employment on June 9, 1989, he reactivated a corporation in which he was the sole shareholder and which he had originally formed in 1980. From 1980 to 1986 claimant had operated the corporation’s business of consultant and advisor to executives and corporations. Claimant also taught at Pace College as an adjunct professor until November 30, 1989. The Unemployment Insurance Appeal Board affirmed the determination of an Administrative Law Judge which upheld the initial determination that claimant was ineligible for benefits because he was not totally unemployed. Since the decision is supported by substantial evidence in the record, it must be affirmed.
The record shows that claimant maintained a telephone listing for the business and solicited clients by direct mailing of resumes and advertising. He sought to sell seminars for business executives and to make personal contacts, both to seek work for himself and business for his consulting firm. He maintained a business checking account from which business expenses were paid, as well as a post office box and a Manhattan business address.
Whether claimant was totally unemployed is a factual issue to be determined by the Board (see, Matter of Arnold [Roberts], 104 AD2d 685). If the determination of this issue is supported by substantial evidence, it must be affirmed (see, Matter of Muller [Levine] 50 AD2d 1005, lv denied 40 NY2d 806). We find that the evidence in this record fully supports the Board’s decision that claimant was not totally unemployed.
Mikoll, Yesawich Jr., Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.